Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/21/2022 has been fully considered and made of record.  As such, the objection to the claims and drawings and rejection of claims under 112, second paragraphs have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jenna Logsdon on 07/05/2022.

The application has been amended as follows:

SPECIFICATION:
	In specification, page 15, line 9, the phrase “Referring to FIG. 4” should be amended to - - Referring to FIGs. 4A-D - -.

CLAIMS:
Claim 25 is cancelled.

Claim 1. (Currently Amended) A magnetically attached cosmetic dental system, the system consisting of:
a removable veneer body sized to cover only a facial surface of a plurality of human teeth of an upper jaw or a lower jaw, wherein the removable veneer body has a front side, a rear side wherein the rear side is directly adjacent the facial surface of the human teeth; [[and]]
wherein the removable veneer body has a first end and a second end, and a first
magnetic layer is integrated on the rear side of the first end and [[the]] a second magnetic layer is integrated on the rear side of the second end;
wherein the rear side of the first end of the removable veneer body faces a facial
surface of a first posterior tooth at a first end of the upper jaw or the lower jaw and wherein the rear side of the second end of the removable veneer body faces a facial surface of a second posterior tooth at a second end of the upper jaw or the lower jaw;
a third magnetic layer adapted to be placed on the facial surface of the first posterior tooth at the first end of the upper jaw or the lower jaw, wherein the first magnetic layer and the third magnetic layer have opposite polarity and are configured to magnetically attract to one another:
a fourth magnetic layer adapted to be placed on the facial surface of the second
posterior tooth at the second end of the upper jaw or the lower jaw, wherein the second magnetic layer and the fourth magnetic layer have opposite polarity and are configured to magnetically attract to one another;
	wherein the first, the second, the third, and the fourth magnetic layers are configured to hold the removable veneer body to the facial surface;
wherein said removable veneer body is comprised of a thermoplastic resin; and 
wherein one or more of the magnetic layers is a magnetic plate.



Claim 23. (Currently Amended) The magnetically attached cosmetic dental system of claim 1, wherein the removable veneer body is configured for the upper jaw




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or fairly suggest the first and second magnetic layers integrated into the rear side of a removable veneer body such that the rear side of the veneer body is directly adjacent to and sized to cover only the facial surface of the plurality of human teeth and interact with third and fourth magnetic layers placed on first and second posterior teeth of the plurality of teeth respectively and configured to hold the veneer body to the facial surface of the plurality of human teeth, in combination with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/05/2022